                  Case 19-51137-BLS              Doc 21       Filed 03/12/21        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                         Case No. 17-12560 (BLS)
et al.,1
                                                                            (Jointly Administered)
                                     Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                      Adversary Proceeding
the estates of WOODBRIDGE GROUP OF                                          Case No. 19-51137 (BLS)
COMPANIES, LLC, et al.,
                                                                            Ref Docket No. 20
                                             Plaintiff.
                         vs.
GREG HORNING; CARI HORNING,

                                    Defendants.


                                         AFFIDAVIT OF SERVICE

STATE OF OHIO                       )
                                    ) ss.:
COUNTY OF FRANKLIN                  )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years
   and am not a party to the above-captioned action.

2. On February 22, 2021, I caused to be served the “Notice of Voluntary Dismissal of
   Adversary Proceeding,” dated February 22, 2021 [Docket No. 20], by causing true and
   correct copies to be enclosed securely in separate postage pre-paid envelopes and delivered
   via first class mail to those parties listed on the annexed Exhibit A.



1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.
              Case 19-51137-BLS        Doc 21     Filed 03/12/21     Page 2 of 4




3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                   /s/ Angela Chachoff
                                                                   Angela Chachoff
 Sworn to before me this
  23rd day of February, 2021
 /s/ Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024
Case 19-51137-BLS   Doc 21   Filed 03/12/21   Page 3 of 4




                    EXHIBT A
Case 19-51137-BLS   Doc 21   Filed 03/12/21   Page 4 of 4
